                          UNITED STATES DISTRICT COURT
                           DISTRICT OF MASSACHUSETTS


                             CRIMINAL NO. 19-10278-RWZ


                             UNITED STATES OF AMERICA

                                             v.

                                    JASON JIMENEZ


                                         ORDER

                                    January 13, 2020




ZOBEL, S.D.J.

       Defendant Jason Jimenez moves to compel limited access to his iPhone, which

the government seized pursuant to a search warrant. He seeks to extract a video he

took during the roadside stop that led to his arrest. In the alternative, defendant

proposes turning the phone over to a neutral third-party vendor to remove the relevant

video file. In opposition the government also moves to compel defendant to disclose his

passcode to the phone, which the government needs in order to access to the contents

of the phone. Admitting that forced disclosure of his passcode would violate the Fifth

Amendment, the government proposes the court instead compel defendant to open his

phone before turning it over to law enforcement officers.

       The parties cannot agree on a method for accessing the video file that balances

the government’s right to execute its search warrant for the entire phone with the

defendant’s Fifth Amendment right to conceal his passcode. Whether the defendant is
forced to reveal his passcode or unlock the phone in the presence of law enforcement

does not impact the analysis; both situations would force defendant to “disclose the

contents of his own mind” and accordingly are testimonial acts violating the Fifth

Amendment. Curcio v. United States, 354 U.S. 118, 128 (1957); see, e.g., United

States v. Warrant, No. 19-MJ-71283-VKD-1, 2019 WL 4047615, at *2 (N.D. Cal. Aug.

26, 2019) (“The Court finds no meaningful distinction between unlocking a device with a

password and unlocking a device with a biometric feature.”). The government’s motion

(Docket # 37) is therefore DENIED. By the same token, the court declines to force the

government to jeopardize its warrant execution protocol by accommodating a neutral

third-party review or artificially limiting its evaluation of the contents of the phone once

unlocked. Accordingly, defendant’s motion (Docket # 34) is also DENIED. The court

will decide defendant’s motion to suppress (Docket # 35) based on the evidence

presented during the January 8, 2020 evidentiary hearing.



SO ORDERED.



  January 13, 2020                                      /s/ Rya W. Zobel
          DATE                                         RYA W. ZOBEL
                                           SENIOR UNITED STATES DISTRICT JUDGE




                                              2
